        Case 4:18-cv-06753-PJH Document 59 Filed 06/21/19 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8

 9
                                        UNITED STATES DISTRICT COURT
10
                                       NORTHERN DISTRICT OF CALIFORNIA
11
                                              OAKLAND DIVISION
12
     In re RIPPLE LABS INC. LITIGATION               )   Case No. 4:18-cv-06753-PJH
13                                                   )
                                                     )   CLASS ACTION
14 This Document Relates To:                         )
                                                     )   ORDER DENYING APPOINTMENT OF
15             ALL ACTIONS.                          )   VLADI ZAKINOV, DAVID OCONER, AND
                                                     )   AVNER GREENWALD AS LEAD
16                                                       PLAINTIFF AND APPROVING LEAD
                                                         PLAINTIFF’S SELECTION OF LEAD
17                                                       COUNSEL

18

19

20

21

22

23

24

25

26
27

28


     Cases\4850-7981-9927.v1-5/20/19
        Case 4:18-cv-06753-PJH Document 59 Filed 06/21/19 Page 2 of 2



 1             Having considered Vladi Zakinov, David Oconer, and Avner Greenwald’s Motion for

 2 Appointment as Lead Plaintiff and Approval of Selection of Lead Counsel (the “Motion”), and

 3 good cause appearing therefor, the Court ORDERS as follows:

 4             1.        The Motion is DENIED.

 5             IT IS SO ORDERED.

 6
     DATED: June 21, 2019____
 7                                          THE HONORABLE PHYLLIS J. HAMILTON
                                            UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

     [TITLE] - 4:18-cv-06753-PJH                                                            -1-
     Cases\4850-7981-9927.v1-5/20/19
